NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 23, 2015 *
                                Decided October 26, 2015

                                          Before

                            MICHAEL S. KANNE, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 15-1122

MARK THOMPSON,                                   Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of
                                                 Illinois, Eastern Division.
       v.
                                                 No. 14 C 6929
JORGE ORTIZ,
     Defendant-Appellee.                         Edmond E. Chang,
                                                 Judge.


                                        ORDER

       Mark Thompson appeals the dismissal of his civil-rights suit seeking declaratory
and injunctive relief against an Illinois state-court judge who presided over a state-court
case that Thompson had filed against his former employer a year earlier. The district
court concluded that Thompson’s suit should be dismissed based on the Rooker-Feldman



       *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 15-1122                                                                          Page 2

doctrine as well as grounds of standing and judicial immunity. We affirm, though on
partially different grounds.

        In August 2013 Thompson was discharged from his teaching position with
Chicago Public Schools after being accused of sexual assault. He sued the Chicago Board
of Education and several other defendants in Illinois state court for, among other claims,
conspiracy, defamation, tortious interference with contract, and fraud. He later moved in
this state litigation to amend his complaint and add employment-discrimination claims
under Title VII of the Civil Rights Act of 1924. See 42 U.S.C. § 2000e2-a(1). In August 2014
Judge Jorge Ortiz, the state judge presiding over the case, denied Thompson’s motion to
amend because it was procedurally defective (Thompson had failed to timely serve the
proposed order on the defendants and the court) and because delay caused by
Thompson’s actions would prejudice the defendants and undermine judicial economy.

        A month later Thompson sued Judge Ortiz in federal court under 42 U.S.C.
§ 1983, asserting that the judge had deprived him of due process by denying his motion
to amend his complaint to include his Title VII claims. Thompson sought a declaration
that the judge had violated his due-process rights, an injunction barring the judge from
refusing future plaintiffs leave to amend in similar circumstances, and “costs” for the
litigation Thompson had initiated (including his appeal of his state-court case, this
federal suit and appeal, and a separate federal case that he filed in order to pursue his
Title VII claims).

       In late 2014 the district court dismissed Thompson’s complaint. Regarding
Thompson’s request for declaratory relief, the court concluded that it lacked jurisdiction
under the Rooker-Feldman doctrine because Thompson essentially was challenging a
state-court judgment. Regarding Thompson’s request for injunctive relief, the court
concluded that he lacked standing to assert the rights of future plaintiffs and that he had
not brought this suit as a class action. Finally, with regard to any money damages
(presuming that is what Thompson meant by “costs”), the court ruled that Judge Ortiz
was entitled to absolute judicial immunity.

       In the meantime, in the state-court litigation, Judge Ortiz entered final judgment
dismissing Thompson’s complaint against the Chicago Board of Education, a judgment
that Thompson promptly appealed. His state-court appeal is ongoing.

       On appeal Thompson generally challenges the district court’s application of the
Rooker-Feldman doctrine to bar his claim for declaratory relief. As Judge Ortiz now
acknowledges, Rooker-Feldman does not apply here because it does not bar the claims of
No. 15-1122                                                                                 Page 3

federal-court plaintiffs who, like Thompson, file a federal suit when state-court
proceedings are ongoing. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,
281–82 (2005); Parker v. Lyons, 757 F.3d 701, 705–06 (7th Cir. 2014).

        But we uphold the dismissal of Thompson’s request for declaratory relief on
another ground: lack of standing. The purpose of declaratory judgment is to deprive the
defendant of delay as a weapon by declaring the parties’ legal rights in anticipation of
some future conduct. See Med. Assurance Co. v. Hellman, 610 F.3d 371, 377 (7th Cir. 2010).
A plaintiff lacks standing to seek declaratory judgment where a declaration of the
parties’ legal rights will provide no relief. See Bontkowski v. Smith, 305 F.3d 757, 761 (7th
Cir. 2002); Perry v. Sheahan, 222 F.3d 309, 313–14 (7th Cir. 2000). Thompson has no use for
a declaration of rights because he has no continuing relationship with Judge Ortiz.
See Pearson v. Welborn, 471 F.3d 732, 743 (7th Cir. 2006) (upholding district court’s denial
of declaratory judgment against warden where it would grant no relief because plaintiff
was transferred out of warden’s prison); Bauer v. Texas, 341 F.3d 352, 358 (5th Cir. 2003)
(plaintiff lacked standing to seek declaratory judgment against probate judge where
likelihood of future encounters was speculative). Thompson’s only use for declaratory
relief is as a predicate to his claim for costs, but declaratory judgments may not be used
as simply a predicate to a damages claim because “that would circumvent the rule that a
judgment in a suit for damages is not final and appealable until the amount of damages
is determined and the defendant ordered to pay it.” Bontkowski, 305 F.3d at 761;
see also Ill. Dunesland Pres. Soc'y v. Ill. Dep’t. of Nat’l Res., 584 F.3d 719, 721 (7th Cir. 2009).

       Thompson next challenges the district court’s dismissal of his request for
injunctive relief based on lack of standing and continues to seek an injunction barring
Judge Ortiz from denying him leave to amend in the future. But a plaintiff such as
Thompson lacks standing for injunctive relief where he alleges only a past injury and
where there is no threat that the challenged future conduct will in fact recur and harm
him. City of Los Angeles v. Lyons, 461 U.S. 95, 102–03 (1983); Perry, 222 F.3d at 313. There is
no “realistic threat” that Judge Ortiz again will deny a motion to amend Thompson’s
complaint to add Title VII counts. Perry, 222 F.3d at 313.

       Finally, Thompson challenges the district court’s dismissal of his claim for costs
on grounds of judicial immunity. First, he cites to Pulliam v. Allen, 466 U.S. 519, 544
(1984), in which the Supreme Court held that judicial immunity is not a bar to an award
of attorney’s fees under 42 U.S.C. § 1988. But the portion of the Court’s opinion
addressing costs was superseded by the Federal Courts Improvement Act of 1996.
See 42 U.S.C § 1988(b) (“In any action . . . enforcing a provision of Section
No. 15-1122                                                                          Page 4

1981 . . . brought against a judicial officer for an act or omission taken in such officer’s
judicial capacity such officer shall not be held liable for any costs, including attorney’s
fees, unless such action was clearly in excess of such officer’s jurisdiction.”); Knox v.
Bland, 632 F.3d 1290, 1291 (10th Cir. 2011). Judge Ortiz acted well within his judicial
capacity in denying Thompson’s motion to amend; denying a motion is an act “judicial
in nature” and a “function normally performed by a judge.” Stump v. Sparkman, 435 U.S.
349, 362 (1978).

                                                                               AFFIRMED.